Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive.
In regards to the 35 USC 101 rejection, applicant argues the amendment indicating a “placement” of a network function provides for significantly more than the abstract idea.  The examiner disagrees.  The claim is directed towards the single functionality of “optimizing”, particularly optimizing a network function.  The addition of “placement” indicates the optimizing should be in relation to placement of the network function.  The addition of placement, however, does not explicitly preclude the optimizing from practically being performed in the mind.  One can still take into consideration the placement mentally.  For example, one could mentally conclude that a particularly placement of a given network function in a network may have a certain benefits to cost, performance, or efficiency.  Accordingly, the claim language “optimizing, via placement” is not considered an additional element that can potentially amount to significantly more.  Applicant’s arguments are not persuasive and the rejection is maintained.

Applicant argues in relation to the Carter prior art, “Applicant submits that there is no placement of a network function in Carter as ordering advertisements in a stream does not read on placement of a network function.”  The examiner’s notes the rejection did not make citation to any of the advertisement features of Carter.  The rejection focused instead on the network function of a CDN service for providing content to a requesting user.  The service is optimized considering performance of the service functionality as it relates to network characteristics and the user side system (for example, fewest hops, seconds away from the user. 
In relation to the “via placement”, Carter teaches that the aforementioned performance optimization for the CDN service takes into consideration placement.  Carter states in col. 3, lines 6-13, 
“When a user makes a request to a CDN hostname, DNS typically resolves to an optimized server (based on location, availability, cost, and other metrics) and that server will handle the request. CDN nodes are usually deployed in multiple locations, often over multiple backbones. Benefits include reducing bandwidth costs, improving page load times, or increasing global availability of content.”
CDN nodes are deployed in various locations to optimize the performance of network characteristics as they relate to the user system.  This is similar to applicant’s description of optimization via placement as described in applicant’s specification paragraph 24.  For these reasons, applicant’s arguments are not persuasive.

In relation to claim 7, the examiner notes that in the 8/22/22 Interview, the examiner suggested the particular language of the current claim 7 to overcome both the Carter reference and the 101 rejection.  The examiner agrees that this language still overcomes the 101 rejection.  However, upon further review of Carter and the applicant’s specification, the examiner no longer considers this subject matter sufficient to overcome Carter.
Applicant specification at paragraph 24 states “In some embodiments, in step 102, the network function chain can be optimized when a function's performance is dependent on the network characteristics to another system (e.g., client, server, or network function), and the function is placed accordingly in step 102 (e.g., when a CDN node or Web cache needs to be instantiated on one of several nodes, the node is chosen that has the lowest RTT/highest bandwidth to the client).”  As noted in the preceding response, Carter’s teachings are very similar to this description.  Carter further states 
“The number of nodes and servers making up a CDN varies, depending on the architecture, some reaching thousands of nodes with tens of thousands of servers on many remote points of presence (PoPs). Others build a global network and have a small number of geographical PoPs. Requests for content are typically algorithmically directed to nodes that are optimal in some way. When optimizing for performance, locations that are best for serving content to the user may be chosen. This may be measured by choosing locations that are the fewest hops, the least number of network seconds away from the requesting client, or the highest availability in terms of server performance (both current and historical), so as to optimize delivery across local networks.” (Col. 3 lines 13-26)
Similar to applicant’s specification, Carter specifically calls for deploying CDN nodes in multiple locations and multiple backbones.  The CDN nodes are different systems than the user/client system and the performance optimization is placement based.  For these reasons, the examiner asserts that based on a broadest reasonable interpretation in light of the specification, the subject matter of claim 7 no longer overcomes the Carter reference.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   The specification does not include an explicit description of optimizing via placement as including an allocation of memory.  Paragraph 66 generally refers to “resource allocation” but this does not seem to be specific to an optimization via placement. Paragraphs 21, 27 and 33 appear to indicate constraints on placement that include performance factors such as “memory bandwidth” and “memory utilization”.  It is not explicitly clear if “including an allocation of memory” is referencing such factors or is intended to mean something else.  For the purpose of examination, the examiner will interpret “including an allocation of memory” as being based on the memory performance constraint.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “optimizing, via placement, a network function when a performance of a function is dependent on a network characteristic in a second system”. 
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For instance, in claim 1, but for the “computer-implemented” language, nothing in the claim element precludes the optimizing from practically being performed in the mind.  Similarly, in claim 2, but for the recitation related to “causing a computer to perform” nothing in the claim element precludes the optimizing from practically being performed in the mind. Similarly, in claim 3, but for the recitation related to “cause the processor to perform”, nothing in the claim element precludes the optimizing from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  As noted above, the preamble of claim 1 indicates a “computer implemented” method.  However, in addition to being only recited in a high-level of generality, there is no corresponding specific computer elements that are positively recited in the body of the claim.  Such “computer” implementation amounts to no more than mere instructions to apply the exception using a generic computer component.  The same applies to the “cause the computer to perform” recitations of claim 2, and the “processor” and “memory” recitations of claim 3.  Accordingly, this additional element of these claims does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recitations of “computer implemented” in claim 1, “cause the computer to perform” recitations of claim 2, and the “processor” and “memory” recitations of claim 3 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,674,567 by Carter (Carter).
With respect to claim 1, Carter teaches a computer-implemented network function optimization method, the method comprising: optimizing a network function when a performance of a function is dependent on a network characteristic in a second system. 
(Col. 2 line 57 – Col 4 line 16.  – network function of a CDN serving content to a requesting user is optimized based on a performance to best serve the requesting user.  This can include serving based on network characteristics such as fewest hops, seconds away from the user.  This is similar to the discussion of performance optimization in paragraph 24 of applicant’s specification.  Further, in concern to ‘via placement’ CDN nodes are deployed in various locations to optimize the performance of network characteristics as they relate to the user system – i.e. Benefits include reducing bandwidth costs, improving page load times, or increasing global availability of content.).
Claims 2 and 3 are similar in scope and rejected based on the same rationale. 
With respect to claim 4, Carter teaches the computer-implemented network function optimization method of claim 1, wherein placement includes instantiating the network function. (Col. 3 lines 10 – 18 – example CDN nodes are deployed in multiple locations)
With respect to claim 6 , Carter teaches the computer-implemented network function optimization method of claim 1, wherein the placement includes placing the network function on a first system. (Col. 3 lines 10 – 18 – example CDN nodes are deployed in multiple locations)
With respect to claim 7, Carter teaches the computer-implemented network function optimization method of claim 1, wherein placement includes instantiating the network function on one of several nodes of a first system different than the second system. (Col. 3 lines 10 – 18 – example CDN nodes are deployed in multiple locations which are different from the user/client system)
With respect to claim 8, Carter teaches the computer-implemented network function optimization method of claim 1, wherein placement includes instantiating the network function on a first system different than the second system. (Col. 3 lines 10 – 18 – example CDN nodes are deployed in multiple locations which are different from the user/client system)
With respect to claim 9, Carter teaches the he computer-implemented network function optimization method of claim 1, wherein placement includes instantiating the network function on a first system. (Col. 3 lines 10 – 18 – example CDN nodes are deployed in multiple locations which are different from the user/client system)
With respect to claim 10, Carter teaches the computer-implemented network function optimization method of claim 1, wherein the placement includes placement on a node of a first system different than the second system.
With respect to claim 11, Carter teaches the computer-implemented network function optimization method of claim 1, wherein the placement includes placement on a node.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of US 2016/0006836 by LeFaucheur et al. (LeFaucheur).
With respect to claim 5, Carter teaches the computer-implemented network function optimization method of claim 1, but does not explicitly disclose wherein the placement includes an allocation of memory.
LeFaucheur teaches placement optimization of CDN nodes can include an allocation of memory (Paragraph 17 – adding CDN edge caches can include adaptation of allocated memory to current loads in order to optimize content delivery costs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the placement of CDN nodes in Carter include allocation of memory as in LeFaucheur.  One would be motivated to have this as it would be beneficial to Carter to further consider optimization of content delivery based on cost.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455